DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 were previously pending.  Claims 1-20 were amended in the reply filed July 27, 2022.  Claims 1-20 are currently pending.

Response to Arguments
Applicant's amendments overcome the rejection made under § 112(b) and it is withdrawn. 
Applicant's arguments filed with respect to the rejection made under § 101 have been fully considered but they are not persuasive.  Applicant argues that the claims do not recite a mental process because they contain elements that cannot be performed in the human mind.  Remarks, 15.  However, this is not a basis of the rejection.  Applicant also argues that the claims provide integration into a practical application or an inventive concept (Remarks, 16-17), but the arguments do not set forth what specific claim elements are relied upon to accomplish this.  Accordingly, the rejection is maintained. 
Applicant's arguments filed with respect to the rejections made under § 103 have been fully considered but are moot in view of the new grounds of rejection. 

Election/Restrictions
Newly set forth claims 1-18 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9, drawn to a method.
Group II, claim(s) 10-18, drawn to a system.
Group III, claim(s) 19-20, drawn to a device.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require certain shared technical features (e.g., processor, server, mobile device, etc.), these are not special technical features they do not make a contribution over the prior art in view of the cited art (see rejections of Group III made under § 103 below). 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits (i.e., the invention of group III, the group closest to the previously presented invention).  Independent claims 1 and 10 have each been amended in separate and divergent ways from independent claim 19, without overlap (overlap in the sense of restriction and double patenting meaning that one claim fully encompasses the other).  Accordingly, claims 1-18 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 19-20, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more.  
MPEP 2106 Step 2A – Prong 1:
The claims recite an abstract idea reflected in the recited representative functions of the independent claim 19—including: receive, from the rider, the ride request including a real-time rider location associated with the rider and payment for detours; receive, a plurality of drivers, a respective real-time location of 94874-5571-7419Patent Attorney Docket No. 71523-00700each driver and compensation for detours; determine, using a price-awareness framework based at least on profile data configured by a rider associated with the rider request with at least one pricing model, a set of eligible drivers from the plurality of drivers for servicing the rider based on the ride request, the respective real-time location of each driver of the plurality of drivers and respective compensation for detours; communicate the ride request to the set of eligible drivers; receive, from the set of eligible drivers, a respective driver bid; determine a winning driver bid associated with a winning driver; and communicate, to the winning driver, an indication to incorporate the ride request into a driver schedule associated with the winning driver.
This qualifies as a method of organizing human activities because it recites collecting and analyzing information for optimally arranging the transportation of human a passengers and structuring their related transactional/commercial relationships with drivers (i.e., in the terminology of the 2019 Revised Guidance, commercial interactions (including agreements in the form of contracts; marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities).    
It shares similarities with other abstract ideas held to be non-statutory by the courts (see Smart Sys. Innovations v. Chicago Transit Authority, 873 F.3d 1364 (Fed. Cir. 2017)—formation of financial transactions in a particular field (i.e., mass transit) and data collection related to such transactions, similar because at another level of abstraction the claims could be characterized as formation of financial transactions in a particular field (i.e., ride sharing) and data collection related to such transactions).  
These cases all also describe significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (computing device, generic server, processors configured with mobile computing devices, location sensors of a mobile computing device—all recited at a high level of generality).  Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., receiving, storing, retrieving, transmitting data), employing the computer as a tool.  See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) ("[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.") (citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245,1256 (Fed. Cir. 2014)) (emphasis added).  Specifically regarding the generic location sensors, they can also be viewed as merely used for an extra-solution data gathering activity (i.e., determining the locations that will later be used in the ride matching analysis) (See MPEP 2106.05(g)).  
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements recited are known and conventional computing elements (computing device, generic server, processors configured with mobile computing devices, location sensors of a mobile computing device—see published Specification ¶¶ 0101, 108, 114 describing these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements).  
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions). 
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (i.e., they further limit the abstract idea without adding any new additional elements beyond it).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims (i.e., generic client/mobile devices and a generic server communicating over an unspecified network). 
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  Moreover, the Specification also indicates this is the routine use of well-known and conventional hardware components for the same reasons presented with respect to the elements in the independent claims above.  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mashinsky, Pub. No. US 2006/0059023, in view of Chadwick et al., Pub. No. US 2015/0081362, further in view of Zahn, Pub. No. US 2010/0153279, Zhao, et al., Incentives in Ridesharing with Deficit Control, Proceedings of the 13th International Conference on Autonomous Agents and Multiagent Systems (AAMAS 2014), May 2014, Paris, France, pgs. 1021-28 (Reference U of the PTO-892 part of paper no. 20220422), Seriani, Pub. No. US 2014/0229258, and Lehmann, et al., U.S. Pat. Pub. No.  2011/0153629 (Reference F of the PTO-892 part of paper no. 20220422).
Regarding claim 19, Mashinsky teaches: 
A computing device configured with one or more processors for matching a driver and a rider associated with a ride request (Mashinsky, Figure 1: central controller 130), the computing device configured to:
receive, from one or more processors configured with a mobile computing device associated with the rider, the ride request including a…rider location…associated with the rider (Mashinsky, Figure 3: step 320; and ¶¶ [0024], [0029], [0033], and [0039]). Wherein, Mashinsky teaches a wireless device of a passenger provides a passenger’s pickup location to a central server of a taxi-reservation system. Id.;
receive, from the one or more processors configured with a plurality of mobile computing devices each respectively associated with a plurality of drivers, a respective real-time location of each driver detected by respective location sensors of the plurality of mobile computing devices (Mashinsky, Figure 1: “PC with GPS” 125; and ¶¶ [0021], [0026], [0028], [0032], [0035]-[0036], and [0044]). Wherein, Mashinsky teaches taxi drivers are provided with a computer having a GPS monitor (i.e., a location sensor of a plurality of mobile computing devices) and the GPS monitor pinpoints the current position of the taxi drivers and reports their location to a central server of a taxi-reservation system. Id.;
determine, by the one or more processors configured with the computing device, a set of eligible drivers from the plurality of drivers for servicing the rider…(Mashinsky, ¶ [0014]). Wherein, Mashinsky teaches determining drivers that are in conformance with the ride request. Id.;
communicate the ride request to one or more processors configured with a set of mobile computing devices each respectively associated with the set of eligible drivers (Mashinsky, Figure 1: central controller 130, Automobile 120, PC with GPS 125; and ¶¶ [0014], [0024], [0029], [0033], [0039], and [0050] thru [0052]). Wherein, Mashinsky teaches a central server provides a ride request to computers associated with taxi drivers who are in conformance with the ride request so that the taxi drivers can bid on the request. Id.;
receive, from one or more processors of each mobile computing device respectively associated with the set of eligible drivers, a respective driver bid (Mashinsky, Figure 1: PC with GPS 125 and central controller 130; and ¶¶ [0014], [0024] and [0034]). Wherein, Mashinsky teaches drivers “in conformance with the reservation request” input their bids into a user interface of a wireless device provided to the drivers, e.g., a computer with GPS, and submit the bids through the wireless device to a central server of the taxi-reservation system to attempt to incorporate a passenger’s ride request into their route. Id.; and
communicating, by one or more processors configured with computing device…an indication to incorporate the ride request into the driver schedule associated with the…driver (Mashinsky, ¶¶ [0033], [0039], and [0044]). Wherein, Mashinsky teaches a controller manages transportation companies’ reservations and scheduling to communicate job information to a driver and to notify the driver to block out a time slot to prevent the time slot from being booked by any other dispatcher. Id. 
Yet, Mashinsky does not teach, however, Chadwick further teaches the emphasized functions of the following limitations:
receive, form a mobile computing device associated with the rider, the ride request including a real-time rider location detected by a location sensor of a mobile computing device associated with the rider (Chadwick, Figure 5: Step 552; and ¶¶ [0015], [0018], [0021], [0025], and [0035]-[0036]). Wherein, Chadwick teaches a GPS monitoring device within a wireless device of a user device associated with a rider tracks current location of the rider and communicates the current location to a dispatching server. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to detect and communicate the location of a passenger to a dispatch server to allow driver’s to bid based on the driver location in comparison to the pickup location and provide schedule updates to the selected driver’s computing device, modifying Mashinsky to that of Chadwick, for providing drivers with updated scheduling when the location of a passenger indicates the passenger is in need of a ride or needs to cancel a ride and to “facilitate convenient, comfortable, efficient, cost-effective, and safe taxi ride experiences.” (Chadwick, ¶¶ [0037] and [0059]). 
Yet, Mashinsky or the combination of Mashinsky and Chadwick does not teach, however, Zahn further teaches the emphasized functions of the following limitations: 
determine by one or more processors configured with the computing device, a winning driver bid associated with a winning driver (Zahn, ¶ [0007] and [0087]). Wherein, Zahn teaches a Ride Request Fulfillment Optimizer (RRFO), i.e., a server, that receives bids from service providers and “selects…the best bid from the group of received bids relating to the posted ride request. Id.; and
communicate, to a mobile computing device associated with the winning driver, an indication to incorporate the ride request into a driver schedule associated with the winning driver (Zahn, ¶¶ [0087], [0119], and [0123]). Wherein, Zahn teaches after the RRFO (server) selects the best bid the RRFO sends the service provider (client) the confirmed schedule, wherein the system incorporates a server/client network comprising and the client being implemented on a computing device (e.g., a cellular phone, personal digital assistant, laptop, etc.). Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, for a server to select a service provider from a group of service providers by determining the best bid by the server, and, subsequently, transmitting the schedule to the selected service provider, modifying Mashinsky and Chadwick to that of Zahn, to provide convenience to both the rider and service provider by selecting the best match out of “a high number of possible match partners” for the rider and by providing “a pickup time, pickup location, number of passengers, drop-off location to the selected service provider.” (Zahn, ¶¶ [0084] and [0110]).
The references do not explicitly teach detecting and commentating payment for detours, and determining a driver bid based on compensation for detours.  However, Zhao teaches this in the form of two-way pricing that incorporate detours by both drivers and passengers (§ 4.2—both parties set reserve prices for given scenarios; see also pg. 1023, col. 1 discussing detour costs and pg. 1025, col. 2 explaining that tariffs (i.e., prices) can be multi-part and include a detour component).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Zhao—namely, to perform more optimal ride matching.  Moreover, this is merely a combination of old elements in the art of transportation systems.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
	The references do not teach, however, Seriani further teaches the emphasized functions of the following limitations:
determine a set of eligible drivers from the plurality of drivers for servicing the rider based on the respective real-time location of each driver of the plurality of drivers (Seriani, ¶¶ [0038], [0039], and [0046]). Wherein, Seriani teaches drivers are eligible to receive a ride request when their current locations, tracked by GPS, are within a certain distance of a requesting customer. Id.;
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to match drivers within a certain distance from the requesting customer, modifying the combination of Mashinsky, Chadwick, and Zahn to that of Seriani, to determine eligibility of available drivers such that the drivers are not “too far away from the pick-up location to arrive in a reasonable amount of time.” (Seriani, ¶ [0040]).
The references do not explicitly teach determining eligible drivers using a price-awareness framework based on profile data configured by a rider associated with the ride request with at least one pricing model which is taught by Lehmann (¶¶ 0024-25, 42).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Lehmann—namely, to limit matches to ones below a rider's maximum willingness to pay.  Moreover, this is merely a combination of old elements in the art of transportation systems.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Regarding claim 20, the combination of Mashinsky, Chadwick, Zahn, Zhao, Seriani and Lehmann teach the method of claim 19.
Seriani further teaches determining a range of the rider location based on a rider waiting time associated with the rider and the rider location (Seriani, ¶¶ [0038] thru [0040]). Wherein, Seriani in the same field of endeavor teaches tracking the location of a driver to determine the driver’s availability and the driver is not eligible to pick-up a requesting customer when the “driver is too far away “to arrive in a reasonable amount of time.” Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to determine a service provider’s availability based on the amount of time it will take for the service provider to arrive at a pickup location, modifying the combination of Mashinsky, Chadwick, and Zahn to that of Seriani, to parse out “an inconveniently large number of options…to differentiate among the many responsive bids” for a customer to “receive an optimized list of quality bids” to prevent wasting a customer’s time.  (Seriani, ¶¶ [0014], [0016], and [0041]). 
Seriani teaches determining whether a particular driver from the plurality of drivers is located within the range based on the location of the particular driver (Seriani, ¶¶ [0038] and [0039]). Wherein, Seriani in the same field of endeavor teaches drivers that are within a certain distance of a requesting customer are eligible to receive a ride request. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to match drivers within a certain distance from the requesting customer, modifying the combination of Mashinsky, Chadwick, and Zahn to that of Seriani, to determine eligibility of available drivers such that the drivers are not “too far away from the pick-up location to arrive in a reasonable amount of time.” (Seriani, ¶ [0040]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628